MEMORANDUM **
Jorjik Tsadourian, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels a contrary conclusion. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because the IJ identified numerous inconsistencies in Tsadourian’s testimony, and between his testimony and asylum application, that went to the heart of his claim regarding his identity, his political affiliation, and the treatment he suffered at the hands of members of the Yerkrabah. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997) (where discrepancies that are central to the claim are present and no satisfactory explanation has been provided, an adverse credibility finding is supported by the record). In the absence of credible testimony, Tsadourian failed to establish eligibility for asylum, withholding of removal, or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.